EXAMINER’S COMMENT

The present application is being examined under the pre-AIA  first to invent provisions.
In applicant’s Remarks filed on 8/10/2021, no claims were cancelled; claims1, 9, 17, and 24 were amended; no claims were added. As a result, claims 1-31 are pending, of which claims 1, 9, 17, and 24 are in independent form.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1-31:
As to claims 1, 9, 17, and 24, applicant’s argument on Page 11, “In contrast, Applicant’s claim 1 recites receiving a single encrypted message from an authenticator that includes ‘a public key of the authenticator, a random number, and a challenge message.’ More specifically, because the random number and the challenge message are received in the same message as the public key of the authenticator, such message cannot be encrypted with the public key of the authenticator….Wan still would not disclose or suggest ‘receiving an unencrypted message from an authenticator via an insecure channel, the unencrypted message com0prsing a public key of the authenticator, a random number, and a challenge message,’ as recited in the claim 1”, is persuasive.
As to claims 1, 9, 17, and 24, applicant’s argument on page 13, “Huang still would not disclose ‘determining, by a state machine, a session key for the peer based 
 As to claims 1, 9, 17, and 24, prior arts of record and further search does not teach or suggest the following limitation - “receiving an unencrypted message from an authenticator via an insecure channel, the unencrypted message comprising a public key of the authenticator, a random number, and a challenge message; determining, by a state machine, a session key for the peer based on the random number, the pubic key of the authenticator, and the private key of the peer” in claims1, 9, 17, and 24, in view of all other limitations of the independent claims 1, 9, 17, and 24, respectively.
Chhabra (US 10,958,424 B1) discloses generating a session secret based on the public key of other party/requestor and the recipient’s private key (see Fig. 6, steps 602-608).
Zakaria et al. (US 2017/0006003 A1) discloses secure communication between IoT devices and an IoT service. For example, one embodiment of a system comprises: an Internet of Things (IoT) service to establish communication with an IoT device through an IoT hub or a mobile user device; a first encryption engine on the IoT service comprising key generation logic to generate a service public key and a service private key; a second encryption engine on the IoT device comprising key generation logic to generate a device public key and a device private key; the first encryption engine to transmit the service public key to the second encryption engine and the second encryption engine to transmit the device public key to the first encryption engine; the first encryption engine to use the device public key and the service private key to generate a secret; the second encryption engine to use the service public key and the device private key to generate the same secret; and wherein once the secret is generated, the first encryption engine and the second encryption engine encrypt and decrypt data packets transmitted between the first encryption engine and the second encryption engine using the secret or using a data structure derived from the secret.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497